Citation Nr: 1518956	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  10-38 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for left hip strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active service from February 2007 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record indicates that the Veteran has received recent treatment at the Orlando VA treatment facility.  See VA Form 8940, dated June 14, 2013.  Her treatment records must be obtained on remand.  In addition, given that VA last examined the Veteran for her left hip disorder in August 2008 and that she complained of "daily" hip pain during an October 2014 mental health compensation examination, she should be scheduled for a current VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records related to her left hip, dated from June 2008 forward.

2.  After the above records have been obtained, schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected left hip strain.  An appropriate DBQ(s) should be filled out for this purpose, if possible.  

The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All indicated tests and studies should be performed and all clinical findings reported in detail.

3.  Finally, readjudicate the Veteran's claim.  If the claim remains denied, provide the Veteran and her representative with a Supplemental Statement of the Case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

